DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 11/19/2021.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 106, 111, 145.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “920” has been used to designate both Node 4 in Fig. 9 and Cloud Infrastructure 1 in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraju et al. (US 20170139695 A1) and further in view of Sapuram et al. (US 9716634 B2) and Savov et al. (US 20180359162 A1).

As to claim 1, Govindaraju et al. teaches a system for managing a cloud service within a multi-node environment, comprising: a cloud infrastructure comprising one or more processors, and a plurality of nodes provided therein (See ¶¶ [0059], [0031] Teaches that The processor 1012 of the illustrated example includes a local memory 1013 (e.g., a cache). A 114 and application B 116 in FIG. 1 across the same or different cloud environments (e.g., one or more deployment environments of the same or different cloud providers) shown as example cloud environment A 118 a and example cloud environment B 118 b.); 
a platform service manager adapted to manage the deployment of services to compute regions provided within the plurality of nodes (See ¶ [0026], Teaches that FIG. 1 depicts an example application provisioning manager 100 (e.g., an application director) to generate application blueprints (e.g., blueprints) using service templates to use a same blueprint to deploy different instances of an application using services that are different between the instances of the application. The different instances of the application can be deployed across multiple deployment environments (e.g., different deployment environments of the same cloud provider or of different cloud providers).);
 	providing an interface that receives operations to manage the services deployed to the compute regions (See ¶ [0039], Teaches that The example blueprint editor GUI 200 is provided to the example blueprint editor 102 to enable users (e.g., the developer 130 of FIG. 1) to design application blueprints (e.g., the application blueprint 108 of FIG. 1) based on service templates (e.g., the service templates 110 of FIG. 1). In the illustrated example, the blueprint editor GUI 200 shows a plurality of application blueprints 202, including the application blueprint 108 of FIG. 1).
However, it does not expressly teach including: registering each service with a service blueprint that is configurable and defines a topology of the service, including resources required by the service; including scaling of the services across the plurality of nodes in response to resource usage; wherein during processing of a deployed service within a compute region, the platform service manager operates to: determine when a resource use condition has been met by a first node within the compute region; determining one or more additional nodes within the compute region with a same topology as the first node, as indicated by the service blueprint; and deploying the service to the one or more additional nodes, to scale the service deployed within the cloud infrastructure.
Sapuram et al., from analogous art, teaches including: registering each service with a service blueprint that is configurable and defines a topology of the service, including resources required by the service (See Col. 28 Ln. 4 and claim 1, Teaches that a cloud service blueprint is a type of cloud service that itself comprises a plurality of cloud services. With respect to fulfillment agents, a cloud service blueprint is fulfilled through use of a blueprint fulfillment agent (i.e., a specific instantiation of a fulfillment agent) and a blueprint automation script. The blueprint automation script is a type of fulfillment automation script that implements one or more actions requested from the blueprint fulfillment agent. These actions of the fulfillment agent including, but are not limited to, CREATE, DESTROY, STATUS, LOG, and the like. The actual functionality and how it is implemented within a blueprint automation script is up to a particular blueprint developer thereof. If a blueprint automation script is registered in the CSB platform for a service of a cloud service blueprint (i.e., blueprint-based service), this information is passed to the blueprint fulfillment agent through the service fulfillment bridge, thereby enabling a system integrator to implement a single fulfillment agent that can handle multiple blueprints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sapuram et al. into Govindaraju et al. to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated.
One of ordinary skill in the art would have been motivated because it allows one to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated (See Sapuram et al. Col. 4 Ln. 10).
However, it does not expressly teach including scaling of the services across the plurality of nodes in response to resource usage; wherein during processing of a deployed service within a compute region, the platform service manager operates to: determine when a resource use condition has been met by a first node within the compute region; determining one or more additional nodes within the compute region with a same topology as the first node, as indicated by the service blueprint; and deploying the service to the one or more additional nodes, to scale the service deployed within the cloud infrastructure.
Savov et al., from analogous art, teaches including scaling of the services across the plurality of nodes in response to resource usage (See ¶ [0036], Teaches that After the application has been deployed, the application director 106 may be utilized to monitor and/or modify (e.g., scaled in/scaled out) the deployment. Additionally, the deployment director 124 may provide a load balancer (e.g., the load balancer 310 of FIG. 3) and/or any other scale in/scale out dependent component with a series of tasks specific to a custom action related to updating component operations corresponding to the scaling.); 
wherein during processing of a deployed service within a compute region, the platform service manager operates to: determine when a resource use condition has been met by a first node within the compute region (See ¶ [0040], Teaches that a designer may select a component to be scalable (e.g., to expand the component into multiple components when a load corresponding to the component is high and/or to reduce the multiple components into less components when the load corresponding to the multiple components are low). In such an example, the scaling manager 142 may identify the parameters corresponding to the scaling of the component. For example, the scaling manager 142 may determine when to trigger a scale-out (e.g., based on a load increase above a threshold level ,etc.), when to trigger a scale-in (e.g., based on a load decrease below a threshold level, etc.), the resources necessary to scale out (e.g., space to provision/register during a scale out operation, etc.), custom instructions related to the scaling, any updates to components that depend on the scalable component (e.g., updating the IP table and/or performing cleanup logic, etc.), and/or which space to provision/register during a scale in operation.); 
determining one or more additional nodes within the compute region with a same topology as the first node, as indicated by the service blueprint; and deploying the service to the one or more additional nodes, to scale the service deployed within the cloud infrastructure (See ¶ [0064], Teaches that To initiate the scale out operation, the example execution plan determiner 502 executes a plan for the scale out, including where to scale out the component 600 a into a second component. Additionally, at time 2, the component scaler 504 generates an additional component (e.g., the scaled out component 600 b) in the unprovisioned space 606 (e.g., provisioning the unprovisioned space 606 for the scaled out component 600 b, etc.). Further, the dependent updater 506 updates any resource that depends on the scalable component 600 a (e.g., a load balancer, a proxy, a component manager, and/or any other device that interacts with, communicates with, and/or manages the scalable component 102 a) so that the dependent component can continue interfacing with the scalable component 600 a and the scaled out component 600 b after scaling out).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 2, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the service blueprint is provided as a metadata model that uses a same API for the one or more additional nodes as an API used for the first node.
Sapuram et al., from analogous art, teaches wherein the service blueprint is provided as a metadata model that uses a same API for the one or more additional nodes as an API used for the first node (See Col. 15 Ln. 33, Teaches that A cloud services integration module 240 of the CSB platform 202 enables (e.g., via the CSB platform access portal) implementation of cloud services integration functionalities (i.e., via adapters and application programming interfaces (API's)). Examples of such cloud services integration functionalities include, but are not limited to, pre-built jCloud API based adapters; built jCloud and REST API based adapters; support for custom adapters; adapters map to a common model for provisioning changes and asset discovery; metadata-driven configuration options enable dynamic UI for provider capabilities (e.g., memory, cpu, storage, OS templates); and map provisioning tasks to be automated or workflow-based) .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sapuram et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated.
One of ordinary skill in the art would have been motivated because it allows one to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated (See Sapuram et al. Col. 4 Ln. 10).

As to claim 3, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the system according to claim 1 above. However, it does not expressly teach further comprising duplicating within the one or more additional nodes, a plurality of software services and applications running on the first node, as defined by the service blueprint.
Savov et al., from analogous art, teaches further comprising duplicating within the one or more additional nodes, a plurality of software services and applications running on the first node, as defined by the service blueprint (See ¶¶ [0033], [0035], Teaches that The example topology generator 120 generates a basic blueprint 126 that specifies a logical topology of an application to be deployed. The example basic blueprint 126 generally captures the structure of an application as a collection of application components executing on virtual computing resources. The example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 4, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the system according to claim 1 above. However, it does not expressly teach further comprising duplicating within the one or more additional nodes, a configuration used in the first node, as defined by the service blueprint.
Savov et al., from analogous art, teaches further comprising duplicating within the one or more additional nodes, a configuration used in the first node, as defined by the service blueprint (See ¶¶ [0033], [0035], Teaches that The example topology generator 120 generates a basic blueprint 126 that specifies a logical topology of an application to be deployed. The example basic blueprint 126 generally captures the structure of an application as a collection of application components executing on virtual computing resources. The example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 5, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the system according to claim 1 above. However, it does not expressly teach further comprising duplicating within the one or more additional nodes at least one of a cluster membership or memory configuration of software components used in the first node.
Savov et al., from analogous art, teaches further comprising duplicating within the one or more additional nodes at least one of a cluster membership or memory configuration of software components used in the first node (See ¶¶ [0033], [0035], Teaches that The example topology generator 120 generates a basic blueprint 126 that specifies a logical topology of an application to be deployed. The example basic blueprint 126 generally captures the structure of an application as a collection of application components executing on virtual computing resources. The example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 6, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the system according to claim 1 above. Govindaraju et al. further teaches further comprising: wherein each of the plurality of nodes are defined to perform at least one role of the requested service (See ¶ [0049] and Fig. 7, Teaches that As shown in the illustrated example, the application 114 differs from the application 116 in the services selected for the nodes 502, 504, 506 of the applications 114, 116. For example, the load balancer node 502 of the application 114 is implemented using an Apache load balancer service 702, the appserver node 504 of the application 114 is implemented using a Tomcat application server service 704, and the database node 506 of the application 114 is implemented using a SQL database service 706. Different services are selected for the application 116 which includes the load balancer node 502 of the application 116 being implemented using an F5 load balancer service 710, the appserver node 504 of the application 116 being implemented using a JBOSS application server service 712, and the database node 506 of the application 116 being implemented using an Oracle service 714. Although only two deployment profiles 120 a and 120 b are shown in FIG. 7, the example application deployer 106 may be used to deploy any number of deployment profiles 120 generated based on the same application profile 108). 
However, it does not expressly teach detecting a high load on a particular node of the plurality of nodes; and defining a new node within the compute region, the new node being defined to perform ae same role of a requested service as the particular node.
Savov et al., from analogous art, teaches detecting a high load on a particular node of the plurality of nodes; and defining a new node within the compute region, the new node being defined to perform ae same role of a requested service as the particular node (See ¶¶ [0040], [0064], Teaches that a designer may select a component to be scalable (e.g., to expand the component into multiple components when a load corresponding to the component is high and/or to reduce the multiple components into less components when the load corresponding to the multiple components are low). In such an example, the scaling manager 142 may identify the parameters corresponding to the scaling of the component. For example, the scaling manager 142 may determine when to trigger a scale-out (e.g., based on a load increase above a threshold level ,etc.), when to trigger a scale-in (e.g., based on a load decrease below a threshold level, etc.), the resources necessary to scale out (e.g., space to provision/register during a scale out operation, etc.), custom instructions related to the scaling, any updates to components that depend on the scalable component (e.g., updating the IP table and/or performing cleanup logic, etc.), and/or which space to provision/register during a scale in operation. To initiate the scale out operation, the example execution plan determiner 502 executes a plan for the scale out, including where to scale out the component 600 a into a second component. Additionally, at time 2, the component scaler 504 generates an additional component (e.g., the scaled out component 600 b) in the unprovisioned space 606 (e.g., provisioning the unprovisioned space 606 for the scaled out component 600 b, etc.). Further, the dependent updater 506 updates any resource that depends on the scalable component 600 a (e.g., a load balancer, a proxy, a component manager, and/or any other device that interacts with, communicates with, and/or manages the scalable component 102 a) so that the dependent component can continue interfacing with the scalable component 600 a and the scaled out component 600 b after scaling out).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 7, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the system according to claim 1 above. Govindaraju et al. further teaches further comprising: receiving, at the platform service manager, a request to instantiate a service (See ¶ [0040], Teaches that FIG. 3 depicts an example template mapping options GUI 300 of the blueprint editor 102 of FIG. 1 to select template mapping options to map services to service templates (e.g., the service templates 110 of FIG. 1) for use in designing application blueprints (e.g., the application blueprints 108 of FIG. 1). The example template mapping options GUI 300 is presented by the blueprint editor 102 after detecting a user-selection of the ‘Service Templates’ GUI control 204 of FIG. 2 to enable a user (e.g., the administrator 124 of FIG. 1) to design service templates 110 by mapping the example service templates 110 to services that are selectable at a runtime phase to implement different nodes of an application. For example, the administrator 124 may design a service template 110 that can be subsequently used by the developer 130 (FIG. 1) to design the application 108 (FIG. 1). To design an example service template 110 in the illustrated example, the administrator 124 selects which services to associate with the example service template 110. In this manner, when the developer 130 designs the example application blueprint 108 with the example service template 110, the service template 110 is associated with numerous selectable services that the developer can subsequently select from at runtime to deploy an application 114, 116 (FIG. 1)); 
deploying, by the platform service manager, the requested service to nodes having roles associated therewith, including determining, from a blueprint of the requested service, a set of roles associated with the requested service (See ¶ [0049] and Fig. 7, Teaches that FIG. 7 depicts the example application deployer 106 of FIG. 1 deploying the applications 114, 116 based on different application deployment profiles 120 a and 120 b generated using the same application blueprint 108. The application deployment profiles 120 a and 120 b of the illustrated example are generated using the example deployment profile configuration GUI 600 described above in connection with FIG. 6 based on the same application blueprint 108 and service templates 110. As shown in the illustrated example, the application 114 differs from the application 116 in the services selected for the nodes 502, 504, 506 of the applications 114, 116. For example, the load balancer node 502 of the application 114 is implemented using an Apache load balancer service 702, the appserver node 504 of the application 114 is implemented using a Tomcat application server service 704, and the database node 506 of the application 114 is implemented using a SQL database service 706. Different services are selected for the application 116 which includes the load balancer node 502 of the application 116 being implemented using an F5 load balancer service 710, the appserver node 504 of the application 116 being implemented using a JBOSS application server service 712, and the database node 506 of the application 116 being implemented using an Oracle service 714. Although only two deployment profiles 120 a and 120 b are shown in FIG. 7, the example application deployer 106 may be used to deploy any number of deployment profiles 120 generated based on the same application profile 108). 
However, it does not expressly teach rules associated with the set of roles, for use by an auto-scaling engine; subsequently detecting, by the auto-scaling engine, a high load on a particular node; and creating, within the compute region, a new node comprising a copy of the particular node having the high load, to provide the requested service.
Savov et al., from analogous art, teaches rules associated with the set of roles, for use by an auto-scaling engine; subsequently detecting, by the auto-scaling engine, a high load on a particular node; and creating, within the compute region, a new node comprising a copy of the particular node having the high load, to provide the requested service (See ¶¶ [0040], [0064], Teaches that a designer may select a component to be scalable (e.g., to expand the component into multiple components when a load corresponding to the component is high and/or to reduce the multiple components into less components when the load corresponding to the multiple components are low). In such an example, the scaling manager 142 may identify the parameters corresponding to the scaling of the component. For example, the scaling manager 142 may determine when to trigger a scale-out (e.g., based on a load increase above a threshold level ,etc.), when to trigger a scale-in (e.g., based on a load decrease below a threshold level, etc.), the resources necessary to scale out (e.g., space to provision/register during a scale out operation, etc.), custom instructions related to the scaling, any updates to components that depend on the scalable component (e.g., updating the IP table and/or performing cleanup logic, etc.), and/or which space to provision/register during a scale in operation. To initiate the scale out operation, the example execution plan determiner 502 executes a plan for the scale out, including where to scale out the component 600 a into a second component. Additionally, at time 2, the component scaler 504 generates an additional component (e.g., the scaled out component 600 b) in the unprovisioned space 606 (e.g., provisioning the unprovisioned space 606 for the scaled out component 600 b, etc.). Further, the dependent updater 506 updates any resource that depends on the scalable component 600 a (e.g., a load balancer, a proxy, a component manager, and/or any other device that interacts with, communicates with, and/or manages the scalable component 102 a) so that the dependent component can continue interfacing with the scalable component 600 a and the scaled out component 600 b after scaling out).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 8, Govindaraju et al. teaches a method for managing a cloud service within a multi-node environment, comprising: providing, at a cloud infrastructure comprising one or more processors, a plurality of nodes (See ¶¶ [0059], [0031] Teaches that The processor 1012 of the illustrated example includes a local memory 1013 (e.g., a cache). A 114 and application B 116 in FIG. 1 across the same or different cloud environments (e.g., one or more deployment environments of the same or different cloud providers) shown as example cloud environment A 118 a and example cloud environment B 118 b.); 
managing the deployment of services to compute regions provided within the plurality of nodes (See ¶ [0026], Teaches that FIG. 1 depicts an example application provisioning manager 100 (e.g., an application director) to generate application blueprints (e.g., blueprints) using service templates to use a same blueprint to deploy different instances of an application using services that are different between the instances of the application. The different instances of the application can be deployed across multiple deployment environments (e.g., different deployment environments of the same cloud provider or of different cloud providers).);
 	providing an interface that receives operations to manage the services deployed to the compute regions (See ¶ [0039], Teaches that The example blueprint editor GUI 200 is provided to the example blueprint editor 102 to enable users (e.g., the developer 130 of FIG. 1) to design application blueprints (e.g., the application blueprint 108 of FIG. 1) based on service templates (e.g., the service templates 110 of FIG. 1). In the illustrated example, the blueprint editor GUI 200 shows a plurality of application blueprints 202, including the application blueprint 108 of FIG. 1).
However, it does not expressly teach including: registering each service with a service blueprint that is configurable and defines a topology of the service, including resources required by the service; including scaling of the services across the plurality of nodes in response to resource usage; during processing of a deployed service within a compute region: determining when a resource use condition has been met by a first node within the compute region; determining one or more additional nodes within the compute region with a same topology as the first node, as indicated by the service blueprint; and deploying the service to the one or more additional nodes, to scale the service deployed within the cloud infrastructure.
Sapuram et al., from analogous art, teaches including: registering each service with a service blueprint that is configurable and defines a topology of the service, including resources required by the service (See Col. 28 Ln. 4 and claim 1, Teaches that a cloud service blueprint is a type of cloud service that itself comprises a plurality of cloud services. With respect to fulfillment agents, a cloud service blueprint is fulfilled through use of a blueprint fulfillment agent (i.e., a specific instantiation of a fulfillment agent) and a blueprint automation script. The blueprint automation script is a type of fulfillment automation script that implements one or more actions requested from the blueprint fulfillment agent. These actions of the fulfillment agent including, but are not limited to, CREATE, DESTROY, STATUS, LOG, and the like. The actual functionality and how it is implemented within a blueprint automation script is up to a particular blueprint developer thereof. If a blueprint automation script is registered in the CSB platform for a service of a cloud service blueprint (i.e., blueprint-based service), this information is passed to the blueprint fulfillment agent through the service fulfillment bridge, thereby enabling a system integrator to implement a single fulfillment agent that can handle multiple blueprints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sapuram et al. into Govindaraju et al. to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated.
One of ordinary skill in the art would have been motivated because it allows one to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated (See Sapuram et al. Col. 4 Ln. 10).
However, it does not expressly teach including scaling of the services across the plurality of nodes in response to resource usage; during processing of a deployed service within a compute region: determining when a resource use condition has been met by a first node within the compute region; determining one or more additional nodes within the compute region with a same topology as the first node, as indicated by the service blueprint; and deploying the service to the one or more additional nodes, to scale the service deployed within the cloud infrastructure.
Savov et al., from analogous art, teaches including scaling of the services across the plurality of nodes in response to resource usage (See ¶ [0036], Teaches that After the application has been deployed, the application director 106 may be utilized to monitor and/or modify (e.g., scaled in/scaled out) the deployment. Additionally, the deployment director 124 may provide a load balancer (e.g., the load balancer 310 of FIG. 3) and/or any other scale in/scale out dependent component with a series of tasks specific to a custom action related to updating component operations corresponding to the scaling.); 
during processing of a deployed service within a compute region: determining when a resource use condition has been met by a first node within the compute region (See ¶ [0040], Teaches that a designer may select a component to be scalable (e.g., to expand the component into multiple components when a load corresponding to the component is high and/or to reduce the multiple components into less components when the load corresponding to the multiple components are low). In such an example, the scaling manager 142 may identify the parameters corresponding to the scaling of the component. For example, the scaling manager 142 may determine when to trigger a scale-out (e.g., based on a load increase above a threshold level ,etc.), when to trigger a scale-in (e.g., based on a load decrease below a threshold level, etc.), the resources necessary to scale out (e.g., space to provision/register during a scale out operation, etc.), custom instructions related to the scaling, any updates to components that depend on the scalable component (e.g., updating the IP table and/or performing cleanup logic, etc.), and/or which space to provision/register during a scale in operation.); 
determining one or more additional nodes within the compute region with a same topology as the first node, as indicated by the service blueprint; and deploying the service to the one or more additional nodes, to scale the service deployed within the cloud infrastructure (See ¶ [0064], Teaches that To initiate the scale out operation, the example execution plan determiner 502 executes a plan for the scale out, including where to scale out the component 600 a into a second component. Additionally, at time 2, the component scaler 504 generates an additional component (e.g., the scaled out component 600 b) in the unprovisioned space 606 (e.g., provisioning the unprovisioned space 606 for the scaled out component 600 b, etc.). Further, the dependent updater 506 updates any resource that depends on the scalable component 600 a (e.g., a load balancer, a proxy, a component manager, and/or any other device that interacts with, communicates with, and/or manages the scalable component 102 a) so that the dependent component can continue interfacing with the scalable component 600 a and the scaled out component 600 b after scaling out).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 9, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the method according to claim 8 above. However, it does not expressly teach wherein the service blueprint is provided as a metadata model that uses a same API for the one or more additional nodes as an API used for the first node.
Sapuram et al., from analogous art, teaches wherein the service blueprint is provided as a metadata model that uses a same API for the one or more additional nodes as an API used for the first node (See Col. 15 Ln. 33, Teaches that A cloud services integration module 240 of the CSB platform 202 enables (e.g., via the CSB platform access portal) implementation of cloud services integration functionalities (i.e., via adapters and application programming interfaces (API's)). Examples of such cloud services integration functionalities include, but are not limited to, pre-built jCloud API based adapters; built jCloud and REST API based adapters; support for custom adapters; adapters map to a common model for provisioning changes and asset discovery; metadata-driven configuration options enable dynamic UI for provider capabilities (e.g., memory, cpu, storage, OS templates); and map provisioning tasks to be automated or workflow-based) .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sapuram et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated.
One of ordinary skill in the art would have been motivated because it allows one to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated (See Sapuram et al. Col. 4 Ln. 10).

As to claim 10, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the method according to claim 8 above. However, it does not expressly teach further comprising duplicating within the one or more additional nodes, a plurality of software services and applications running on the first node, as defined by the service blueprint.
Savov et al., from analogous art, teaches further comprising duplicating within the one or more additional nodes, a plurality of software services and applications running on the first node, as defined by the service blueprint (See ¶¶ [0033], [0035], Teaches that The example topology generator 120 generates a basic blueprint 126 that specifies a logical topology of an application to be deployed. The example basic blueprint 126 generally captures the structure of an application as a collection of application components executing on virtual computing resources. The example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 11, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the method according to claim 8 above. However, it does not expressly teach further comprising duplicating within the one or more additional nodes, a configuration used in the first node, as defined by the service blueprint.
Savov et al., from analogous art, teaches further comprising duplicating within the one or more additional nodes, a configuration used in the first node, as defined by the service blueprint (See ¶¶ [0033], [0035], Teaches that The example topology generator 120 generates a basic blueprint 126 that specifies a logical topology of an application to be deployed. The example basic blueprint 126 generally captures the structure of an application as a collection of application components executing on virtual computing resources. The example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 12, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the method according to claim 8 above. However, it does not expressly teach further comprising duplicating within the one or more additional nodes at least one of a cluster membership or memory configuration of software components used in the first node.
Savov et al., from analogous art, teaches further comprising duplicating within the one or more additional nodes at least one of a cluster membership or memory configuration of software components used in the first node (See ¶¶ [0033], [0035], Teaches that The example topology generator 120 generates a basic blueprint 126 that specifies a logical topology of an application to be deployed. The example basic blueprint 126 generally captures the structure of an application as a collection of application components executing on virtual computing resources. The example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 13, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the method according to claim 8 above. Govindaraju et al. further teaches further comprising: wherein each of the plurality of nodes are defined to perform at least one role of the requested service (See ¶ [0049] and Fig. 7, Teaches that As shown in the illustrated example, the application 114 differs from the application 116 in the services selected for the nodes 502, 504, 506 of the applications 114, 116. For example, the load balancer node 502 of the application 114 is implemented using an Apache load balancer service 702, the appserver node 504 of the application 114 is implemented using a Tomcat application server service 704, and the database node 506 of the application 114 is implemented using a SQL database service 706. Different services are selected for the application 116 which includes the load balancer node 502 of the application 116 being implemented using an F5 load balancer service 710, the appserver node 504 of the application 116 being implemented using a JBOSS application server service 712, and the database node 506 of the application 116 being implemented using an Oracle service 714. Although only two deployment profiles 120 a and 120 b are shown in FIG. 7, the example application deployer 106 may be used to deploy any number of deployment profiles 120 generated based on the same application profile 108). 
However, it does not expressly teach detecting a high load on a particular node of the plurality of nodes; and defining a new node within the compute region, the new node being defined to perform ae same role of a requested service as the particular node.
Savov et al., from analogous art, teaches detecting a high load on a particular node of the plurality of nodes; and defining a new node within the compute region, the new node being defined to perform ae same role of a requested service as the particular node (See ¶¶ [0040], [0064], Teaches that a designer may select a component to be scalable (e.g., to expand the component into multiple components when a load corresponding to the component is high and/or to reduce the multiple components into less components when the load corresponding to the multiple components are low). In such an example, the scaling manager 142 may identify the parameters corresponding to the scaling of the component. For example, the scaling manager 142 may determine when to trigger a scale-out (e.g., based on a load increase above a threshold level ,etc.), when to trigger a scale-in (e.g., based on a load decrease below a threshold level, etc.), the resources necessary to scale out (e.g., space to provision/register during a scale out operation, etc.), custom instructions related to the scaling, any updates to components that depend on the scalable component (e.g., updating the IP table and/or performing cleanup logic, etc.), and/or which space to provision/register during a scale in operation. To initiate the scale out operation, the example execution plan determiner 502 executes a plan for the scale out, including where to scale out the component 600 a into a second component. Additionally, at time 2, the component scaler 504 generates an additional component (e.g., the scaled out component 600 b) in the unprovisioned space 606 (e.g., provisioning the unprovisioned space 606 for the scaled out component 600 b, etc.). Further, the dependent updater 506 updates any resource that depends on the scalable component 600 a (e.g., a load balancer, a proxy, a component manager, and/or any other device that interacts with, communicates with, and/or manages the scalable component 102 a) so that the dependent component can continue interfacing with the scalable component 600 a and the scaled out component 600 b after scaling out).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 14, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the method according to claim 8 above. Govindaraju et al. further teaches further comprising: receiving, at the platform service manager, a request to instantiate a service (See ¶ [0040], Teaches that FIG. 3 depicts an example template mapping options GUI 300 of the blueprint editor 102 of FIG. 1 to select template mapping options to map services to service templates (e.g., the service templates 110 of FIG. 1) for use in designing application blueprints (e.g., the application blueprints 108 of FIG. 1). The example template mapping options GUI 300 is presented by the blueprint editor 102 after detecting a user-selection of the ‘Service Templates’ GUI control 204 of FIG. 2 to enable a user (e.g., the administrator 124 of FIG. 1) to design service templates 110 by mapping the example service templates 110 to services that are selectable at a runtime phase to implement different nodes of an application. For example, the administrator 124 may design a service template 110 that can be subsequently used by the developer 130 (FIG. 1) to design the application 108 (FIG. 1). To design an example service template 110 in the illustrated example, the administrator 124 selects which services to associate with the example service template 110. In this manner, when the developer 130 designs the example application blueprint 108 with the example service template 110, the service template 110 is associated with numerous selectable services that the developer can subsequently select from at runtime to deploy an application 114, 116 (FIG. 1)); 
deploying, by the platform service manager, the requested service to nodes having roles associated therewith, including determining, from a blueprint of the requested service, a set of roles associated with the requested service (See ¶ [0049] and Fig. 7, Teaches that FIG. 7 depicts the example application deployer 106 of FIG. 1 deploying the applications 114, 116 based on different application deployment profiles 120 a and 120 b generated using the same application blueprint 108. The application deployment profiles 120 a and 120 b of the illustrated example are generated using the example deployment profile configuration GUI 600 described above in connection with FIG. 6 based on the same application blueprint 108 and service templates 110. As shown in the illustrated example, the application 114 differs from the application 116 in the services selected for the nodes 502, 504, 506 of the applications 114, 116. For example, the load balancer node 502 of the application 114 is implemented using an Apache load balancer service 702, the appserver node 504 of the application 114 is implemented using a Tomcat application server service 704, and the database node 506 of the application 114 is implemented using a SQL database service 706. Different services are selected for the application 116 which includes the load balancer node 502 of the application 116 being implemented using an F5 load balancer service 710, the appserver node 504 of the application 116 being implemented using a JBOSS application server service 712, and the database node 506 of the application 116 being implemented using an Oracle service 714. Although only two deployment profiles 120 a and 120 b are shown in FIG. 7, the example application deployer 106 may be used to deploy any number of deployment profiles 120 generated based on the same application profile 108). 
However, it does not expressly teach rules associated with the set of roles, for use by an auto-scaling engine; subsequently detecting, by the auto-scaling engine, a high load on a particular node; and creating, within the compute region, a new node comprising a copy of the particular node having the high load, to provide the requested service.
Savov et al., from analogous art, teaches rules associated with the set of roles, for use by an auto-scaling engine; subsequently detecting, by the auto-scaling engine, a high load on a particular node; and creating, within the compute region, a new node comprising a copy of the particular node having the high load, to provide the requested service (See ¶¶ [0040], [0064], Teaches that a designer may select a component to be scalable (e.g., to expand the component into multiple components when a load corresponding to the component is high and/or to reduce the multiple components into less components when the load corresponding to the multiple components are low). In such an example, the scaling manager 142 may identify the parameters corresponding to the scaling of the component. For example, the scaling manager 142 may determine when to trigger a scale-out (e.g., based on a load increase above a threshold level ,etc.), when to trigger a scale-in (e.g., based on a load decrease below a threshold level, etc.), the resources necessary to scale out (e.g., space to provision/register during a scale out operation, etc.), custom instructions related to the scaling, any updates to components that depend on the scalable component (e.g., updating the IP table and/or performing cleanup logic, etc.), and/or which space to provision/register during a scale in operation. To initiate the scale out operation, the example execution plan determiner 502 executes a plan for the scale out, including where to scale out the component 600 a into a second component. Additionally, at time 2, the component scaler 504 generates an additional component (e.g., the scaled out component 600 b) in the unprovisioned space 606 (e.g., provisioning the unprovisioned space 606 for the scaled out component 600 b, etc.). Further, the dependent updater 506 updates any resource that depends on the scalable component 600 a (e.g., a load balancer, a proxy, a component manager, and/or any other device that interacts with, communicates with, and/or manages the scalable component 102 a) so that the dependent component can continue interfacing with the scalable component 600 a and the scaled out component 600 b after scaling out).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 15, Govindaraju et al. teaches a non-transitory computer readable storage medium, including instructions thereon for managing a cloud service within a multi-node environment, which when read and executed by one or more computers cause the one or more computers to perform the steps comprising: providing, at a cloud infrastructure comprising one or more processors, a plurality of nodes (See ¶¶ [0059], [0031] Teaches that The processor 1012 of the illustrated example includes a local memory 1013 (e.g., a cache). A 114 and application B 116 in FIG. 1 across the same or different cloud environments (e.g., one or more deployment environments of the same or different cloud providers) shown as example cloud environment A 118 a and example cloud environment B 118 b.); 
managing the deployment of services to compute regions provided within the plurality of nodes (See ¶ [0026], Teaches that FIG. 1 depicts an example application provisioning manager 100 (e.g., an application director) to generate application blueprints (e.g., blueprints) using service templates to use a same blueprint to deploy different instances of an application using services that are different between the instances of the application. The different instances of the application can be deployed across multiple deployment environments (e.g., different deployment environments of the same cloud provider or of different cloud providers).);
 	providing an interface that receives operations to manage the services deployed to the compute regions (See ¶ [0039], Teaches that The example blueprint editor GUI 200 is provided to the example blueprint editor 102 to enable users (e.g., the developer 130 of FIG. 1) to design application blueprints (e.g., the application blueprint 108 of FIG. 1) based on service templates (e.g., the service templates 110 of FIG. 1). In the illustrated example, the blueprint editor GUI 200 shows a plurality of application blueprints 202, including the application blueprint 108 of FIG. 1).
However, it does not expressly teach including: registering each service with a service blueprint that is configurable and defines a topology of the service, including resources required by the service; including scaling of the services across the plurality of nodes in response to resource usage; during processing of a deployed service within a compute region: determining when a resource use condition has been met by a first node within the compute region; determining one or more additional nodes within the compute region with a same topology as the first node, as indicated by the service blueprint; and deploying the service to the one or more additional nodes, to scale the service deployed within the cloud infrastructure.
Sapuram et al., from analogous art, teaches including: registering each service with a service blueprint that is configurable and defines a topology of the service, including resources required by the service (See Col. 28 Ln. 4 and claim 1, Teaches that a cloud service blueprint is a type of cloud service that itself comprises a plurality of cloud services. With respect to fulfillment agents, a cloud service blueprint is fulfilled through use of a blueprint fulfillment agent (i.e., a specific instantiation of a fulfillment agent) and a blueprint automation script. The blueprint automation script is a type of fulfillment automation script that implements one or more actions requested from the blueprint fulfillment agent. These actions of the fulfillment agent including, but are not limited to, CREATE, DESTROY, STATUS, LOG, and the like. The actual functionality and how it is implemented within a blueprint automation script is up to a particular blueprint developer thereof. If a blueprint automation script is registered in the CSB platform for a service of a cloud service blueprint (i.e., blueprint-based service), this information is passed to the blueprint fulfillment agent through the service fulfillment bridge, thereby enabling a system integrator to implement a single fulfillment agent that can handle multiple blueprints.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sapuram et al. into Govindaraju et al. to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated.
One of ordinary skill in the art would have been motivated because it allows one to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated (See Sapuram et al. Col. 4 Ln. 10).
However, it does not expressly teach including scaling of the services across the plurality of nodes in response to resource usage; during processing of a deployed service within a compute region: determining when a resource use condition has been met by a first node within the compute region; determining one or more additional nodes within the compute region with a same topology as the first node, as indicated by the service blueprint; and deploying the service to the one or more additional nodes, to scale the service deployed within the cloud infrastructure.
Savov et al., from analogous art, teaches including scaling of the services across the plurality of nodes in response to resource usage (See ¶ [0036], Teaches that After the application has been deployed, the application director 106 may be utilized to monitor and/or modify (e.g., scaled in/scaled out) the deployment. Additionally, the deployment director 124 may provide a load balancer (e.g., the load balancer 310 of FIG. 3) and/or any other scale in/scale out dependent component with a series of tasks specific to a custom action related to updating component operations corresponding to the scaling.); 
during processing of a deployed service within a compute region: determining when a resource use condition has been met by a first node within the compute region (See ¶ [0040], Teaches that a designer may select a component to be scalable (e.g., to expand the component into multiple components when a load corresponding to the component is high and/or to reduce the multiple components into less components when the load corresponding to the multiple components are low). In such an example, the scaling manager 142 may identify the parameters corresponding to the scaling of the component. For example, the scaling manager 142 may determine when to trigger a scale-out (e.g., based on a load increase above a threshold level ,etc.), when to trigger a scale-in (e.g., based on a load decrease below a threshold level, etc.), the resources necessary to scale out (e.g., space to provision/register during a scale out operation, etc.), custom instructions related to the scaling, any updates to components that depend on the scalable component (e.g., updating the IP table and/or performing cleanup logic, etc.), and/or which space to provision/register during a scale in operation.); 
determining one or more additional nodes within the compute region with a same topology as the first node, as indicated by the service blueprint; and deploying the service to the one or more additional nodes, to scale the service deployed within the cloud infrastructure (See ¶ [0064], Teaches that To initiate the scale out operation, the example execution plan determiner 502 executes a plan for the scale out, including where to scale out the component 600 a into a second component. Additionally, at time 2, the component scaler 504 generates an additional component (e.g., the scaled out component 600 b) in the unprovisioned space 606 (e.g., provisioning the unprovisioned space 606 for the scaled out component 600 b, etc.). Further, the dependent updater 506 updates any resource that depends on the scalable component 600 a (e.g., a load balancer, a proxy, a component manager, and/or any other device that interacts with, communicates with, and/or manages the scalable component 102 a) so that the dependent component can continue interfacing with the scalable component 600 a and the scaled out component 600 b after scaling out).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 16, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the non-transitory computer readable storage medium according to claim 15 above. However, it does not expressly teach wherein the service blueprint is provided as a metadata model that uses a same API for the one or more additional nodes as an API used for the first node.
Sapuram et al., from analogous art, teaches wherein the service blueprint is provided as a metadata model that uses a same API for the one or more additional nodes as an API used for the first node (See Col. 15 Ln. 33, Teaches that A cloud services integration module 240 of the CSB platform 202 enables (e.g., via the CSB platform access portal) implementation of cloud services integration functionalities (i.e., via adapters and application programming interfaces (API's)). Examples of such cloud services integration functionalities include, but are not limited to, pre-built jCloud API based adapters; built jCloud and REST API based adapters; support for custom adapters; adapters map to a common model for provisioning changes and asset discovery; metadata-driven configuration options enable dynamic UI for provider capabilities (e.g., memory, cpu, storage, OS templates); and map provisioning tasks to be automated or workflow-based) .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sapuram et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated.
One of ordinary skill in the art would have been motivated because it allows one to process many different service request types, thereby providing a one-to-many relationship with respect to cloud services with which a fulfillment agent can be associated (See Sapuram et al. Col. 4 Ln. 10).

As to claim 17, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the non-transitory computer readable storage medium according to claim 15 above. However, it does not expressly teach the steps further comprising duplicating within the one or more additional nodes, a plurality of software services and applications running on the first node, as defined by the service blueprint.
Savov et al., from analogous art, teaches the steps further comprising duplicating within the one or more additional nodes, a plurality of software services and applications running on the first node, as defined by the service blueprint (See ¶¶ [0033], [0035], Teaches that The example topology generator 120 generates a basic blueprint 126 that specifies a logical topology of an application to be deployed. The example basic blueprint 126 generally captures the structure of an application as a collection of application components executing on virtual computing resources. The example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 18, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the non-transitory computer readable storage medium according to claim 15 above. However, it does not expressly teach he steps further comprising duplicating within the one or more additional nodes, a configuration used in the first node, as defined by the service blueprint.
Savov et al., from analogous art, teaches he steps further comprising duplicating within the one or more additional nodes, a configuration used in the first node, as defined by the service blueprint (See ¶¶ [0033], [0035], Teaches that The example topology generator 120 generates a basic blueprint 126 that specifies a logical topology of an application to be deployed. The example basic blueprint 126 generally captures the structure of an application as a collection of application components executing on virtual computing resources. The example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 19, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the non-transitory computer readable storage medium according to claim 15 above. However, it does not expressly teach further he steps further comprising duplicating within the one or more additional nodes at least one of a cluster membership or memory configuration of software components used in the first node.
Savov et al., from analogous art, teaches he steps further comprising duplicating within the one or more additional nodes at least one of a cluster membership or memory configuration of software components used in the first node (See ¶¶ [0033], [0035], Teaches that The example topology generator 120 generates a basic blueprint 126 that specifies a logical topology of an application to be deployed. The example basic blueprint 126 generally captures the structure of an application as a collection of application components executing on virtual computing resources. The example deployment plan generator 122 of the example application director 106 of FIG. 1 generates a deployment plan 128 based on the basic blueprint 126 that includes deployment settings for the basic blueprint 126 (e.g., virtual computing resources' cluster size, CPU, memory, networks, etc.) and an execution plan of tasks having a specified order in which virtual computing resources are provisioned and application components are installed, configured, and started.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

As to claim 20, the combination of Govindaraju et al. and Sapuram et al. and Savov et al. teaches the non-transitory computer readable storage medium according to claim 15 above. Govindaraju et al. further teaches the steps further comprising: wherein each of the plurality of nodes are defined to perform at least one role of the requested service (See ¶ [0049] and Fig. 7, Teaches that As shown in the illustrated example, the application 114 differs from the application 116 in the services selected for the nodes 502, 504, 506 of the applications 114, 116. For example, the load balancer node 502 of the application 114 is implemented using an Apache load balancer service 702, the appserver node 504 of the application 114 is implemented using a Tomcat application server service 704, and the database node 506 of the application 114 is implemented using a SQL database service 706. Different services are selected for the application 116 which includes the load balancer node 502 of the application 116 being implemented using an F5 load balancer service 710, the appserver node 504 of the application 116 being implemented using a JBOSS application server service 712, and the database node 506 of the application 116 being implemented using an Oracle service 714. Although only two deployment profiles 120 a and 120 b are shown in FIG. 7, the example application deployer 106 may be used to deploy any number of deployment profiles 120 generated based on the same application profile 108). 
However, it does not expressly teach detecting a high load on a particular node of the plurality of nodes; and defining a new node within the compute region, the new node being defined to perform ae same role of a requested service as the particular node.
Savov et al., from analogous art, teaches detecting a high load on a particular node of the plurality of nodes; and defining a new node within the compute region, the new node being defined to perform ae same role of a requested service as the particular node (See ¶¶ [0040], [0064], Teaches that a designer may select a component to be scalable (e.g., to expand the component into multiple components when a load corresponding to the component is high and/or to reduce the multiple components into less components when the load corresponding to the multiple components are low). In such an example, the scaling manager 142 may identify the parameters corresponding to the scaling of the component. For example, the scaling manager 142 may determine when to trigger a scale-out (e.g., based on a load increase above a threshold level ,etc.), when to trigger a scale-in (e.g., based on a load decrease below a threshold level, etc.), the resources necessary to scale out (e.g., space to provision/register during a scale out operation, etc.), custom instructions related to the scaling, any updates to components that depend on the scalable component (e.g., updating the IP table and/or performing cleanup logic, etc.), and/or which space to provision/register during a scale in operation. To initiate the scale out operation, the example execution plan determiner 502 executes a plan for the scale out, including where to scale out the component 600 a into a second component. Additionally, at time 2, the component scaler 504 generates an additional component (e.g., the scaled out component 600 b) in the unprovisioned space 606 (e.g., provisioning the unprovisioned space 606 for the scaled out component 600 b, etc.). Further, the dependent updater 506 updates any resource that depends on the scalable component 600 a (e.g., a load balancer, a proxy, a component manager, and/or any other device that interacts with, communicates with, and/or manages the scalable component 102 a) so that the dependent component can continue interfacing with the scalable component 600 a and the scaled out component 600 b after scaling out).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Savov et al. into the combination of Govindaraju et al. and Sapuram et al. and Savov et al. to provide a more customizable cloud/virtual environment for an end user or customer.
One of ordinary skill in the art would have been motivated because it allows one to provide a more customizable cloud/virtual environment for an end user or customer (See Savov et al. ¶ [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20140344458 A1) teaches A load distribution device that distributes load of a target server is provided. The load distribution device includes a load detection unit that monitors a load amount of the target server and determines whether the load amount exceeds a predetermined critical value, a server driving unit that drives a replication server when the load amount exceeds the critical value, and a server control unit that distributes part of load to the replication server when the replication server has started to be driven. The replication server is implemented by a cloud computing technique.
Mordani et al. (US 20140075019 A1) teaches A system and method for providing a service management engine for use with a cloud computing environment. In accordance with an embodiment, enterprise software applications (e.g., Fusion Middleware applications) can be instantiated as services within a cloud platform, where they are then made accessible by other (e.g., customer) applications. In an embodiment, a service management engine (SME), in communication with an orchestration engine, can be used to provision services as one or more different service types, according to a service definition package (SDP). Service types can be instantiated according to the configuration of the cloud platform itself, and the contents of the SDP, including discovering, provisioning, and associating service types with system resources, to address different customer requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        7/15/22


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456